NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                      Submitted  April  7,  2015*  
                                                                                                       Decided  April  17,  2015  
  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                                                                                               DAVID  F.  HAMILTON,  Circuit  Judge  
  
  
No.  14-­‐‑2644                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
WELLS  FARGO  BANK,  N.A.,                                                                                                       Eastern  District  of  Wisconsin.  
      Plaintiff-­‐‑Appellee,  
                                                                                                                                   
                                               v.                                                                                No.  12-­‐‑C-­‐‑271  
                                                                                                                                 Rudolph  T.  Randa,  Judge.  
IVAN  RENE  MOORE,  
       Defendant-­‐‑Appellant.  
  

                                                                                                                Order  
      
    Companies  in  which  Ivan  Rene  Moore  had  an  interest  borrowed  several  million  dol-­‐‑
lars  from  Wachovia  Bank,  which  has  since  merged  into  Wells  Fargo  Bank.  Moore  guar-­‐‑
anteed  the  borrowers’  debts.  When  they  did  not  pay,  and  Moore  failed  to  perform  his  
guarantees,  Wells  Fargo  filed  this  suit  under  the  diversity  jurisdiction,  seeking  money  
damages  and  the  foreclosure  of  assets  securing  the  loans.  All  corporate  defendants  de-­‐‑
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑2644                                                                                       Page  2  

faulted;  only  Moore  answered  the  complaint.  The  district  court  granted  summary  
judgment  for  Wells  Fargo  and  entered  a  judgment  requiring  Moore  to  pay  more  than  
$7.1  million.  
       
     The  judgment  says  that  default  judgment  has  been  entered  against  the  corporate  de-­‐‑
fendants  but  does  not  specify  any  relief  (other  than  money  damages)  with  respect  to  
them.  By  leaving  the  Bank’s  request  for  foreclosure  and  other  specific  relief  dangling,  
the  judge  potentially  made  the  judgment  non-­‐‑final.  But  the  judgment  also  states  that  the  
case  has  been  terminated.  This  means  that  the  district  court  is  done  with  the  litigation  
and  that  any  aggrieved  party  can  appeal—if  only  for  the  purpose  of  asking  us  to  tell  the  
district  judge  to  finish  the  job.  See  Chase  Manhattan  Mortgage  Corp.  v.  Moore,  446  F.3d  725  
(7th  Cir.  2006).  The  Bank  did  not  get  all  of  the  relief  it  sought;  it  might  well  have  ap-­‐‑
pealed,  but  as  in  Chase  Manhattan  it  did  not  do  so.  
       
     Moore  is  entitled  to  appeal  the  judgment  against  him.  Some  parts  of  his  brief  suggest  
that  he  is  seeking  relief  on  behalf  of  the  corporate  defendants,  but  (a)  they  have  default-­‐‑
ed  and  so  forfeited  their  defenses,  and  (b)  Moore  is  not  a  lawyer  and  could  not  repre-­‐‑
sent  them  even  if  they  had  preserved  issues  for  appeal.  The  corporations  need  not  be  
discussed  further.  Nor  need  we  discuss  Moore’s  efforts  to  assert  counterclaims  that  he  
thinks  belong  to  the  debtors.  Guarantors  cannot  do  that  under  New  York  law,  which  
supplies  the  rule  of  decision  under  these  contracts.  See,  e.g.,  Hotel  71  Mezz  Lender  LLC  v.  
Mitchell,  63  A.D.  3d  447,  448  (N.Y.  App.  Div.  2009).  At  all  events,  his  guarantees  waive  
the  sort  of  contentions  he  proposed  to  advance  as  counterclaims.  
       
     Moore  does  not  contend  that  the  corporations  paid  as  agreed,  nor  does  he  contend  
that  he  honored  his  guarantees  of  their  debts.  Instead  he  maintains  that  Wells  Fargo  
cannot  enforce  the  guarantees,  because  it  is  not  a  party  to  the  contracts  or  a  third-­‐‑party  
beneficiary,  and  it  cannot  produce  an  assignment  of  Wachovia’s  rights.  Yet  none  of  the-­‐‑
se  things  is  necessary.  The  surviving  entity  in  a  corporate  merger  acquires  all  of  its  pre-­‐‑
decessors’  rights  (and  obligations)  as  a  matter  of  law;  there  is  no  need  for  document-­‐‑by-­‐‑
document  assignments.  See  PNC  Bank,  N.A.  v.  Klein,  125  A.D.  3d  953  at  *2  (N.Y.  App.  
Div.  2015).  
       
     Moore  also  contends  that  the  Bank  should  have  pursued  other  potentially  responsi-­‐‑
ble  persons  or  businesses  before  invoking  his  guarantees,  and  he  wanted  the  district  
court  to  join  them  as  necessary  parties.  But  the  guarantees  waive  any  entitlement  to  
have  the  Bank  pursue  other  sources.  They  make  Moore  jointly  and  severally  liable,  and  
a  creditor  can  collect  a  joint-­‐‑and-­‐‑several  debt  from  any  obligor  in  any  ratio  it  chooses.  
Proceeding  without  benefit  of  counsel  in  a  transaction  of  this  magnitude  may  or  may  
not  have  been  prudent,  but  Moore’s  misunderstanding  of  the  contracts’  terms  is  no  de-­‐‑
No.  14-­‐‑2644                                                                                Page  3  

fense  to  their  enforcement.  Nor  was  Moore  entitled  to  additional  discovery.  He  did  not  
file  discovery  requests  until  eight  months  after  the  district  court’s  deadline  for  them.  
What’s  more,  even  now  he  cannot  point  to  any  legally  important  evidence  that  is  miss-­‐‑
ing  from  the  record.  Given  the  terms  of  the  guarantees,  and  Moore’s  concession  that  the  
debtors  have  not  paid,  the  record  contains  all  that  is  necessary  to  decision.  
       
     Moore’s  other  contentions  have  been  considered  but  do  not  require  discussion.  

                                                                                           AFFIRMED